IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Primary Election of            :
May 15, 2018                          :
                                      :
In Re: Nomination of the              :
Democratic Candidate for the          :   Nos. 977 C.D. 2018 and
Office of Representative in the       :        1009 C.D. 2018
General Assembly From the             :
197th Legislative District            :
                                      :
Appeal of: Frederick Ramirez          :



                                  ORDER

            NOW, this 16th day of August, 2018, it is hereby ordered that the

Memorandum Opinion filed on August 7, 2018 shall be designated OPINION

rather than MEMORANDUM OPINION, and it shall be reported.




                                      P. KEVIN BROBSON, Judge